Citation Nr: 0524419	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from August 1974 to May 1980, and served in the U.S. 
Navy from January to October 1982.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In November 2003, the Board remanded the veteran's 
case to the RO to comply with her request for a hearing 
before a Veterans Law Judge (VLJ).  In June 2005 the veteran, 
sitting at the RO, testified via video-conference, with the 
undersigned VLJ sitting at the Board in Washington, DC. 

The Board observes that, in a November 2003 written 
statement, the veteran's accredited service representative 
appeared to raise a claim for service connection for an 
acquired psychiatric disorder.  That matter was then referred 
to the RO in the Board's November 2003 remand.  In the 
interest of due process and fairness, the Board believes the 
issue as currently stated on the first page herein, which 
incorporates both of the claimed disorders, most accurately 
represents the current status of the veteran's claim.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
major depression with psychotic features is related to the 
veteran's periods of active military service.

2. The veteran has a current medical diagnosis of PTSD, and 
at least one VA medical examiner has related the diagnosis to 
her claimed in-service sexual assault/rape.

3. The veteran's claimed in-service stressor is not related 
to combat.

4. The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.

5. The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred during the veteran's periods of active military 
service.  38 U.S.C.A. §§ 1131, 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, on a report of medical 
history completed in October 1975, the veteran checked 
"Yes" as to having depression or excessive worry and 
periods of nervous trouble, and noted that she had emotional 
problems that were being treated at a mental hygiene clinic 
at Fort Eustis.  An undated service examination report 
reflects that when the veteran was examined for replacement 
purposes, a psychiatric abnormality was not found.

In February 1980, the veteran was referred to the psychiatric 
clinic for possible phobia due to her gas mask training.  It 
was noted that she was treated for anxiety due to putting on 
her gas mask.  Upon examination, the veteran reported a 
traumatic and chaotic childhood that included being confined 
to her closets.  It was also noted that she had a number of 
other conflicts, and previously received psychiatric 
treatment.  The clinical impression was mixed anxiety 
neurosis with phobic and hysterical components, and it was 
noted that the veteran had underlying problems which would 
benefit from psychotherapy.  

On a report of medical history completed in April 1980, when 
she was examined for separation from the Army, the veteran 
checked "Yes" as to having experienced depression or 
excessive worry and difficulty sleeping, and said she did not 
know whether she had nervous trouble.  When she was examined 
at that time, there was no indication of psychiatric 
abnormality.

On a report of medical history completed in October 1981, 
when she was examined for enlistment into the Navy, the 
veteran again checked "Yes" as to having nervous trouble 
and frequent trouble sleeping.  A psychiatric disorder was 
not noted on examination, and she was found qualified for 
active service.

Clinical records show that in March 1982 the appellant was 
hospitalized for complaints of chest pain and dyspnea.  The 
discharge diagnoses were atypical chest pain, not of ischemic 
cardiac origin, and anxiety.  In April 1982, the veteran was 
seen for situational stress temporomandibular joint (TMJ) 
pain, and Valium was prescribed.   

In June 1982, the veteran was referred for a psychiatric 
evaluation.  It was noted that she had a pressure-type job 
with much stress within deck departments, and took orders 
from younger, more senior people.  She described several 
episodes of crying emotional upset within the past few 
months, most recently associated with feelings of suicide.  
It was also noted that the veteran had liked military service 
very well until her current assignment as a boatswain's mate, 
where she felt physically inadequate for the work and thought 
that she was disliked, resented, and systematically treated 
unfairly by peers and supervisors in her division.  She had 
reacted to this with a feeling of depression, poor appetite, 
unknown weight loss, and thoughts of injuring others or 
herself.  She thought she would resume prior military 
adjustment if she were able to escape the present situation.  
The examiner's diagnosis was normal reaction to situation 
maladjustment; no psychiatric disease.  A change of rate was 
recommended, if possible.  

In September 1982, clinical records reflect that the veteran 
was referred for an oral surgery examination.  It was noted 
that she had been in a high-stress situation for the last 
three months, was treated with Valium for anxiety, and saw a 
psychiatrist approximately two months earlier.  When she was 
examined for separation from service in September 1982, a 
psychiatric abnormality was not noted.

Post-service, VA and non VA medical records and examination 
reports, dated from 1997 to 2002, and the veteran's oral and 
written statements in support of her claim, are associated 
with her two-volume claims file.

In an April 1997 private confidential psychiatric report, 
M.L.K., M.D., reported that the veteran was in her 13th 
marriage.  She gave a history of physical abuse as a child 
and in her prior marriages, and also described an alcohol 
problem.  She said she had cared for a quadriplegic stepson 
during 1995 and 1996, and her current husband had undergone 
back surgery in 1996.  She said she felt as if she was caring 
for two invalids.  The diagnoses was acute anxiety reaction 
and alcohol abuse.  Dr. K. opined that it would seem that the 
veteran had a work-related problem as, prior to her 1995-96 
episodes, she was not disabled from work in any way, nor had 
she ever sought psychiatric treatment or been hospitalized 
for psychiatric problems.  In Dr. K.'s opinion, 50 percent of 
her difficulties were work-related and had an industrial 
causation.

VA medical records indicate that in September 1997 the 
veteran reported having a nervous breakdown the previous year 
due to family circumstances, and had also been receiving 
workers' compensation benefits, which had expired.  She 
reported worsening anxiety attacks in the past year.  The 
assessment was questionable major depression with anxiety, 
and a psychiatric consultation was recommended.  It was also 
suggested that she visit the addiction clinic for her alcohol 
abuse.

A February 1999 VA mental health intake record indicates that 
the veteran was treated for a psychiatric disorder.  The 
veteran reported that she was discriminated against in 
service because of her gender, experienced "mental abuse", 
and was "sexually harassed in [the] Army and Navy".  The 
diagnoses at that time included an alcohol-induced mood 
disorder, alcohol dependence in early partial remission, and 
a need to rule out impulse control disorder and/or bipolar 
disorder. 

In March 1999, the RO received the veteran's written 
statement regarding the specifics of her alleged stressor 
events in service.  She said that in November 1974 she was 
informed by a superior that she was the first female assigned 
to him, and was not wanted there.  She reported being 
verbally abused by her sergeant In May 1978, and said she 
started drinking heavily at that time.  The veteran stated 
that in April 1982 she got into trouble with the ship's 
captain for not having flags which she said were hidden from 
her to get her into trouble.  In June 1982, she was sent to 
the Naval Hospital because she felt as if she were having a 
nervous breakdown.  In September 1982, the veteran said she 
sought help regarding her problems aboard ship.  In October 
1982, at separation, she overheard the boatswain say it was 
time to celebrate, now that she was gone.  The veteran stated 
that she did not recall the names of the people and doctors 
with whom she had spoken about her problems, and did not 
recall where the hospital in San Francisco was located.  
After her 1982 discharge, she said she wrote to the "CNO" 
(Chief of Naval Operations) of the Navy about the harassment 
to which was subjected, but did not receive a response and 
did not have a copy of the letter.

According to April 1999 VA medical records, the veteran was 
then currently married, for seven years, and in her 13th 
marriage.  The diagnosis at that time was mood disorder, not 
otherwise specified, with some aspects of PTSD.

A June 1999 VA medical record reflects PTSD, with a history 
of sexual assault.

In June 1999, the VARO afforded the veteran, at the time 54 
years of age, a private psychiatric examination performed by 
E.R.D., M.D., a psychiatrist and neurologist.  According to 
the examination report, the veteran had last worked in 
January 1998, as a health care provider, paid by the State of 
California to care for her stepson who was a quadriplegic 
since May 1995.  She was unable to return to work, as she 
could not handle stress.  The veteran said she could "drink 
a twelve pack in a heartbeat" and her last alcohol use was 
approximately six months earlier.  The veteran reported she 
had earned her general equivalency diploma from high school, 
and completed more than two years of college.  She said that 
in the Army she was not allowed to work in her specialty as a 
boat operator because she was a woman.  She served in the 
Navy for a few months in 1982, with an occupational specialty 
of boatswain's mate, and had no combat exposure or foreign 
service.  It was noted that the veteran received outpatient 
treatment on one occasion while in the Navy, when Valium was 
prescribed.  She returned to active, unrestricted duty.  It 
was further noted that she was separated from service after 
requesting a hardship transfer to shore duty.  

Upon examination, the diagnosis was depressive disorder, not 
otherwise specified.  Dr. D. said that "[t]he veteran does 
not come close to meeting the diagnostic criteria for 
[PTSD]" and further commented that it did "not appear that 
her current 'depressive disorder, not otherwise specified' is 
in any way service connected."  Dr. D. said that the 
veteran's personality disorder would, by definition, antedate 
her military service.

An October 1999 VA medical record indicates that PTSD was 
diagnosed two years earlier.  The veteran denied suicidal 
ideation, but had threatened her husband with an ice pick two 
weeks earlier.

According to VA mental hygiene records, dated from May 2000 
to August 2001, the veteran received regular outpatient 
psychotherapy.  The May 2000 VA mental hygiene clinic intake 
evaluation record indicates that the veteran was referred for 
evaluation and treatment of depression and PTSD, for which 
she was treated at another VA medical facility.  The veteran 
reported she was almost a total recluse and complained of a 
depressed mood, insomnia, not eating well, with no recent 
weight change, anxiety and constant worry, occasional panic 
attacks, periods of intense fear and even violence, intrusive 
memories of military trauma (harassment, physical abuse, and 
a rape); sleep-related difficulty, nightmares, and flashbacks 
related to the trauma and blocking about aspects of the 
trauma, e.g., peoples' names.  She also said she had episodes 
of dissociation.  The veteran said her PTSD, depression, and 
anxiety symptoms began after experiencing trauma in service 
including constant harassment by men and physical abuse, 
e.g., being beaten on the head and body with the butt of a 
gun during a training exercise, and being raped once.  Her 
symptoms were exacerbated after she experienced a "nervous 
breakdown" in September 1996 due to caring for her back-
injured husband and quadriplegic stepson.

The veteran gave a history of prior trauma including sexual 
abuse by her stepfather, beginning at age six and lasting for 
several years, and her mother taking her two oldest children 
from her when she was 22.  She occasionally drank as much as 
two to three cocktails, with the same number of beers, to a 
quart of hard liquor in a day, and characterized herself as 
an alcoholic.  Upon examination, the Axis I diagnoses were 
PTSD, with significant depression and anxiety and alcohol 
dependence.  

In June 2000, veteran underwent VA examination for PTSD.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran, who was 55 years 
old, said that in 1976 she participated in an escape and 
evasion exercise in Fort Story, Virginia, when she was 
captured by "enemy forces", hit in the head and body with 
rifles and, thereafter, experienced difficulty with anxiety 
and irritability symptoms.  She felt singled out because of 
her gender.  The veteran was unable to provide the names of 
any of the alleged perpetrators of her physical abuse.  She 
said did not talk with fellow soldiers or seek any care from 
a chaplain, physician, or other service personnel about those 
incidents.  During her entire first enlistment, she was 
subject to verbal abuse.  Her sergeant called her a "dumb 
bitch" and verbally abused her in other ways.  She 
transferred to another company where the situation was 
somewhat improved.  The veteran also said that in the Navy 
she was raped by a fellow sailor; she was unable to provide 
the name of the individual or provide details regarding the 
exact circumstances because she was markedly intoxicated, 
according to her own admission.  The veteran said that at 
that point she did not report the rape to anyone, nor did she 
seek any sort of treatment with a health care provider, a 
chaplain, or fellow soldiers.  

In addition, the VA examination report indicates that the 
veteran said she was married four times before she enlisted 
in the Army in 1974, and that she was a victim of sexual or 
physical abuse during her childhood, specifically abuse by 
her stepfather.  She was the victim of domestic violence in a 
majority of her 13 marriages, and was alcohol and tobacco 
dependent.  It was noted that previous diagnoses included 
anxiety, depressive disorder, and alcohol abuse disorder, 
with a question of bipolar illness and borderline personality 
disorder.  She received outpatient psychotherapy at a VA 
medical center.  It was noted that the veteran did not have 
any documented mental health treatment in service, although 
she told the examiner she was evaluated at a military medical 
facility in San Francisco, California, but there was no 
record of this hospitalization or any other record regarding 
treatment for a substance abuse or emotional disorder.  

Upon clinical evaluation, the VA examiner concluded that it 
appeared the veteran "may have current diagnoses of [PTSD], 
but it is unclear if these symptoms are related to the 
specific stressors that she alleges occurred in the military 
or if these symptoms are related to her earlier life when she 
was physically and sexually abused by a stepfather and 
multiple spouses."  The VA examiner further stated that the 
veteran was currently suffering "from anxiety as well as 
major depressive disorder and also the presence of an alcohol 
abuse disorder . . . .  She indicates she is impaired in the 
social and vocational areas and I agree, but I question 
whether this is based solely on service connected 
incidents."  The final diagnoses included generalized 
anxiety disorder with episodic panic attacks, as well as 
elements of PTSD, the latter not clearly service-connected; 
major depressive disorder; and alcohol abuse disorder.  

In a September 2001 signed statement, a staff psychologist at 
the VA Medical Center (VAMC) in Prescott, Arizona, said that 
she had treated the veteran since May 2000 and that the 
veteran was diagnosed with PTSD, "which appears" to be 
related to a sexual assault and sexual harassment she 
experienced in service, as well as a history of alcohol 
dependence, now in remission.  

The veteran underwent VA examination in August 2002.  
According to the examination report, the examiner reviewed 
her medical records.  The veteran complained of nightmares 
regarding her rape in 1982.  She said she lost control of 
herself and was disinterested in sex.  She dated her problems 
to 1982.  She had anger in service, and felt she was verbally 
abused.  The veteran said she did fine for the first few 
years but, in 1995, threatened to injure or kill her 
supervisor.  She was discharged and placed on workers' 
compensation for psychiatric reasons.  Her husband 
subsequently injured his back, and she cared for him and her 
quadriplegic son.  She expressed displeasure with the 
psychiatric report prepared by Dr. K. which had contained the 
diagnosis of acute anxiety reaction and alcohol abuse.  It 
was noted that her other diagnoses included depression, PTSD, 
a personality disorder, alcohol dependence, and an impulse 
control disorder.  

The VA examination report indicates that the veteran had 
active military service from 1974 to 1980, and during 1982.  
She denied serving in a combat zone, but said she believed 
she spent several months doing mop-up work in Cambodia, 
sometime from December 1974 to March 1975, and had dreams 
about this.  Her specific complaints derived from her naval 
service.  The veteran said the Navy used her and her husband 
as examples and simultaneously sent them out to sea.  She 
said she quit the Navy to care for her daughter.  She also 
complained about a rape in service, the circumstances of 
which she desribed.  She was married during that time, but 
she was not with her husband.  She said she was drinking 
heavily at a party on an air force base, and returned to her 
motel room.  Several hours later she awoke with an officer 
she knew on top of her.  He raped her, and she did not report 
him, as he was her supervisor.  She had experienced 
nightmares about the rape since 1982, and did not tell anyone 
about the rape until recently.  The veteran's other complaint 
was that when she left the Navy they gave her a discharge 
rank that would not allow her to reenlist.  This upset her 
because she wanted to go back into service, but was unable to 
do so.

The veteran gave a history of being a victim of child sexual 
molestation and physical abuse.  She corrected this by saying 
that this was "normal" for the culture in which she was 
reared at that time, and she did not remember being disturbed 
by the sexual molestation.  She joined the military at age 29 
after she had 5 marriages.  She was married 13 times to 11 
different men, and had 3 children.  She described symptoms 
that she said were related to the rape event, including sleep 
difficulty, recurring dreams and nightmares, flashbacks, and 
outbursts of anger.  She had attempted suicide in 1989.  She 
had gained 30 pounds in the last three months.  The veteran 
said her violent nightmares began in October 1996 when she 
had nightmares about her demanding stepson.  Prior to that 
time, it was noted that the veteran did not seem to report 
any symptoms of PTSD or to have any mental health issues.  
The VA examiner reviewed the veteran's stressor statement 
(received in March 1999) regarding her PTSD, and noted that 
the veteran did not mention the rape in service.  Rather, it 
was noted that the veteran's statement dealt more with 
feeling humiliated and unwelcome in service, and some 
physical problems.  

Upon clinical evaluation, the VA examiner said that it 
appeared that the veteran had a current diagnosis of major 
depression with psychotic features, with alcohol abuse in 
remission, and a disorder of impulse control.  In the VA 
examiner's opinion, the veteran did not meet the criteria for 
PTSD.  The examiner said it was very unusual that she would 
have no psychiatric history until 1996, and noted that Dr. 
K.'s detailed report documented a well-functioning woman who 
did not report PTSD symptoms prior to 1996.  At that time, 
there appeared to be a convergence of problems related to the 
veteran's injury and her stepson's physical and medical 
problems, and her impulse control problems that led to her 
"nervous breakdown".  It was noted that there was a 
"limited report of any rape" even by the veteran in her 
testimony to the Board.  It was further noted that, in 
February 1999, the veteran was diagnosed with psychosis 
related to a drug-induced state, and with alcoholism, and she 
refused any substance abuse treatment and denied that it was 
a problem.  A borderline personality disorder, provisional, 
was also diagnosed.  In addition, another psychiatrist had 
diagnosed a mood disorder, with some aspects of PTSD.

The VA examiner commented that it appeared the veteran 
mentally deteriorated after the 1996 incident involving her 
work, and social factors combined to threaten her mental 
stability.  The VA examiner was unable to "link her present 
mental status with her service time based on her records, as 
well as her presentation."  As to the rape incident in 
service in 1982, the veteran had told examiners she was 
grossly intoxicated at the time and did not report or even 
think to report the incident to anyone.  The VA examiner said 
this raised "questions regarding reliability of her 
perceptions and memory of the event".  The veteran minimized 
to the examiner any sexual abuse problems or issues she had 
when she was young, but a review of the record indicates that 
these were, in fact, "a significant problem, as was her 
early childhood, as well as throughout her life."  It was 
noted that the veteran had "extreme physical abuse, as well 
as emotional abuse by many of the men that she married".  
She also had this pattern prior to going into service.  

In a November 2004 written statement, the veteran said that 
during the 1970s and 1980s it was inappropriate for a female 
to report incidents of sexual harassment.  She described 
experiencing pressure and difficulties during her first few 
months of service in the Navy in 1982.  In June 1982, she 
felt as if she was having a nervous breakdown, and requested 
to see a mental health care professional.  She talked with a 
doctor, who recommended she change jobs.  She was 
subsequently reassigned to another position, where she got 
along well with others.  The veteran said that on the July 
4th weekend, in 1982, she got drunk and awoke in a motel with 
her leading petty officer raping her.  He told her no one 
would believe her claims.  In September 1982, she jumped ship 
and told a female officer on base about the harassment, but 
not about the rape.  That officer told an executive officer, 
who advised that if the veteran returned to her ship no 
consequences would be incurred.  The veteran said she 
returned and went to the infirmary, where she was given 
Valium and confined to sick bay.  Subsequently, the executive 
officer recommended that she be discharged.

During her June 2005 Board hearing, the veteran testified 
that she was raped on or about [redacted] in [redacted], 
[redacted], by a petty officer 1st class, E6, who was her 
direct commander until she switched to working in the 
laundry.  The rape was unreported, and she told no one about 
it until 1991, when she told her current husband about the 
event.  The veteran also experienced sexual harassment while 
stationed at Fort Story and Fort Eustis.  Her first post-
service medical treatment was in 1996, when she saw Dr. K. 
because of a nervous breakdown, for which she filed a 
workers' compensation claim.  She testified that she had no 
memory of serving in Cambodia, and the military said she did 
not have any service there, but she had nightmares about it.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

In a January 2000 letter, the RO informed the veteran of the 
information needed to substantiate a claim for PTSD based 
upon personal assault.  In a March 2001 letter, the RO 
informed the appellant that her claim for PTSD was denied on 
the basis that the disorder was not incurred in or caused by 
her military service.  In an October 2004 letter, the RO 
again advised the veteran of the information needed to 
substantiate her claim.  

In her notice of disagreement filed in October 2001, the 
veteran contended essentially that during the 1970s and 
1980s, it was inappropriate for a female to report sexual 
harassment in the military and that she did not know her 
alleged attacker's name.  Her basis for that assertion was 
that she was so traumatized by her assault that she 
"mentally blocked out [her attacker's] name".  She 
reiterated this argument in her substantive appeal, on a VA 
Form 9, dated in June 2002.

The RO issued a detailed May 2002 statement of the case (SOC) 
and October 2002 supplemental statement of the case (SSOC), 
in which she and her representative were advised of all the 
pertinent laws and regulations, including those regarding 
service connection for PTSD.  

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
her claim.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2002 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 
and 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  As to psychiatric disorders, even if there is no 
record of a psychosis in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year after service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls 
on the Government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service.  See 
Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 
VAOPGCPREC 3-2003.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition. 
See 38 U.S.C.A. § 1153 (West 2002); Wagner, supra.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  See Wagner.  However, if the Government 
fails to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, the veteran's claim is one for incurrence in service.  
Id.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322 (2004).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner.  In 
that case, 38 U.S.C.A. § 1153 applies and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the Government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306 (2004).

First, the veteran has contended that service connection 
should be granted for an acquired psychiatric disorder, 
variously diagnosed as major depression, with delusional 
features.  Although the evidence shows that the veteran 
currently has major depressive disorder with 
psychotic/delusional features, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that her psychiatric examinations were normal 
on separation from service in April 1980 and in September 
1982, and the first post-service evidence of record of an 
anxiety disorder was in 1997, more than 15 years after the 
veteran's separation from service.  In June 2000, a VA 
examiner diagnosed anxiety and major depressive disorder, but 
questioned whether the veteran's social and industrial 
impairment was based solely on service-connected incidents.  
Moreover, two psychiatric examiners (Dr. D. in June 1999 and 
the August 2002) concluded that the veteran's diagnosed 
psychiatric disorder was not related to service.  It is 
significant to note that, in August 2002, the VA examiner 
reviewed the veteran's medical records and examined her, and 
was unable to link the veteran's present mental status with 
her service time.  In summary, no medical opinion or other 
medical evidence relating the veteran's acquired psychiatric 
disorder, currently diagnosed as major depression, with 
delusional features, to service or any incident of service 
has been presented.

Second, the veteran also seeks service connection for PTSD.  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).

In a PTSD claim, the evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'. . . .  Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in- service 
stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in- service stressor.

(2) If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of- war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in- 
service stressor.

(3) If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.  See YR v. 
West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is 
not limited to service department records and can be obtained 
from any source).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  See 38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 
10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 
3.114(a) (2004); see also Fischer v. West, 11 Vet. App. 121, 
123 (1998).

Here, we observe that the RO, in its discussion of PTSD in 
the March 2001 rating decision and May 2002 SOC, referred to 
the obsolete, "definitive diagnosis" version of the 
regulation.  If the present case turned upon the diagnosis, 
we might be compelled to remand this issue again for the RO 
to reconsider the matter under the new regulation.  However, 
because the Board is not directly questioning the diagnosis 
of PTSD, we believe that another remand would simply delay 
the resolution of this claim unnecessarily, with no benefit 
to the veteran.  See Winters, Soyini, Sabonis, supra.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario that constitutes the claimed personal assault 
"stressor" in service.  In fact, as will be discussed 
below, the available record is not referable to any complaint 
of or treatment for a sexual assault in service, and the 
veteran has not alluded to any additional information that 
would counter that lack of supportive evidence.

The Board would note, at the outset, that the record reflects 
that some medical professionals have questioned whether the 
veteran has PTSD related to service.  In June 1999, Dr. D. 
found she did not have PTSD and, in June 2000, a VA examiner 
reported she may have PTSD, but it was not clearly related to 
service and, in August 2002, a VA examiner said that the 
veteran did not meet the criteria for PTSD.  However, as 
noted below, in September 2001, a VA psychologist reported 
treating the veteran for PTSD for more than a year.

The record reveals that, during the course of her appeal, the 
veteran has described alleged stressors that caused her PTSD: 
that she was raped by a petty officer in July 1982 in a motel 
in [redacted], [redacted], while on liberty, and that she 
experienced repeated sexual harassment in service.
 
When the veteran initially filed her claim, in March 1999, 
she submitted a statement of her alleged stressful events in 
service in which she reported that she was verbally abused in 
service.  The Board notes that a February 1999 VA medical 
record indicates she reported both sexual harassment and 
verbal abuse in service.

When examined by VA in June 1999, the veteran said that in 
the Army she was not allowed to work in her specialty as a 
boat operator because she was a woman.  

The Board notes that the veteran has also contended that she 
was the victim of sexual assault.  She has said that an 
officer raped her while she was on active duty in 1982, and 
variously alleged that she experienced repeated sexual 
harassment in service.  In her September 2001 notice of 
disagreement and June 2002 substantive appeal, she 
essentially reiterated the statements made in her March 1999 
stressor statement.  In May 2000, she told a VA health care 
professional that she was sexually abused as a child by her 
stepfather and later physically abused in service.  In her 
1999, 2001, 2002, and 2004 written statements, the veteran 
reported being raped by a petty officer who was her 
supervisor, but she was so traumatized that she blocked out 
his name.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by a VA psychologist at the 
VAMC in Prescott.  Accordingly, the Board finds that there is 
some evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. at 397; Cohen, 10 Vet. App. at 147.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of Manual M21-1 dealing with PTSD are substantive rules that 
are the equivalent of VA regulations; VA is therefore 
required to follow these provisions.  Patton v. West, 12 Vet. 
App. 272, 277 (1999); YR, supra, 11 Vet. App. at 398-99; 
Cohen, 10 Vet. App. at 139.  Moreover, the 2002 amendments to 
38 C.F.R. § 3.304(f), quoted above, have augmented the 
substantive law pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. 38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, supra, Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  The existence of an event alleged as 
a stressor that results in PTSD (though not the adequacy of 
the alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

As the veteran does not allege that she engaged in combat, 
and as her reported stressors are not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred; it only means 
that other "credible supporting evidence" from some source 
is necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor.  See Dizolgio, 
supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have firsthand 
knowledge of whether a stressor actually occurred, credible 
evidence is required to verify that element.  Pentecost v. 
Principi, 16 Vet. App.124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a rape in service.  The veteran initially 
maintained that she was raped in a motel, by a petty officer 
whose identity she cannot recall, while on liberty in 
[redacted], [redacted], on or about [redacted], although she 
has provided no specifics of the alleged event.  The record 
also contains a 2001 statement from a VA psychologist to the 
effect that the veteran reported being sexually assaulted in 
service.


Contravening the above evidence is the fact that the August 
2002 VA examiner questioned the reliability of veteran's 
perceptions and memories of the alleged rape due to her gross 
intoxication, and noted the limited report of any rape.  More 
importantly, the veteran has failed to provide the RO with 
any specific information upon which her allegation of rape in 
[redacted], [redacted], could be verified.  In its January 2000 
letter to the veteran, the RO requested that she provide the 
specifics of her alleged traumatic event, but she failed to 
respond to the RO's requests.  See Wood v. Derwinski, supra.  
Notwithstanding the absence of medical records, and giving 
the veteran the benefit of the doubt, nevertheless, her 
description of her stressful events in service has been 
vague, to say the least.  In June 1999, when examined by Dr. 
D., she described being raped in service, but did not report 
childhood sexual abuse, or rape, but in June 2000, the VA 
examiner noted that she reported that she was a victim of 
childhood sexual or physical abuse.  In August 2002, she 
described child sexual molestation that she told the VA 
examiner was "normal" for her regional culture, and that 
she did not recall being disturbed by it.  Moreover, her 
failure to respond to the RO's requests for specific 
information regarding her stressful event leaves the Board 
with virtually no factual information upon which to rely 
regarding the alleged assault.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault/rape.  Clearly, 
those treating psychiatric physicians and psychologists did 
not undertake review of the veteran's service records, but 
based their premises of in-service sexual assault solely upon 
the veteran's statements to them.  The filtering of the 
veteran's account of her military service through her 
physician does not transform her account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

In fact, in June 1999, Dr. D. concluded that the veteran did 
not have PTSD, although in June 2000, the VA examiner found 
she might have elements of PTSD, but they were not clearly 
related to service although, in August 2002, the VA examiner 
opined that the criteria for PTSD were not met.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely reported 
stressors during service.


In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was raped 
during her second period of active service.  Thus, although 
the foundation for the diagnosis of PTSD in this case was the 
veteran's account of having been raped, we must conclude that 
the claimed stressor has not been satisfactorily established 
as having occurred.  The veteran may very well consider 
events that occurred in conjunction with her alleged sexual 
events in service to be stressful, but she has failed to 
provide even one factual detail of the alleged events on 
which to base her claim, other than a specific description of 
an alleged sexual assault during her second period of 
service.

Thus, while the veteran does have a diagnosis of PTSD based 
upon her purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  The Board 
appreciates the testimony offered at her Travel Board hearing 
before the undersigned.  With all due respect to the veteran, 
we find that her oral and written statements in support of 
her claim are, thus, unsubstantiated and are of little 
evidentiary weight.  Having so concluded, the Board finds 
that the preponderance of the credible evidence is against 
the claim, and that neither a VA psychiatric examination nor 
further interpretation by a clinician of the in-service 
symptoms/behavior is necessary.  See M21-1, Part III, 
5.14(c); Patton v. West, supra at 280.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Since the objective medical evidence preponderates against 
the veteran's claim, the benefit of the doubt

doctrine is not for application. 38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, supra.  Based upon 
the evidence of record, service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 

